DETAILED ACTION
This Office Action is in response to the continuation filed on 19 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over JangJian et al. (US 2013/0241018 A1; hereinafter JangJian), in view of Akram (US 2009/0224343 A1; hereinafter Akram).
In regards to claim 21, JangJian teaches a method for forming a semiconductor device, comprising: 
forming a plurality of sensing regions (evidenced by (24A)) over a frontside (26A) of a substrate (26); and
patterning a first layer (38/40) [0014] over a backside (26B) [0008] of the substrate to define, by a plurality of gridlines, a plurality of first areas (evidenced by (46)) at least partially overlapping with corresponding sensing regions and a plurality of second areas (evidenced by (47)) without overlapping with corresponding sensing regions. 
JangJian appears to be silent as to, but does not preclude, the limitations of forming a second layer over exposed portions of the backside, the plurality of gridlines, the plurality of first areas, and the plurality of second areas; and patterning a third layer disposed over the plurality of second areas and at least a portion of the plurality of gridlines, without covering the plurality of first areas. Akram teaches the limitations of forming a second layer (52) over exposed portions of the backside [0053], the plurality of gridlines, the plurality of first areas, and the plurality of second areas [0053]; and patterning a third layer (84) [0052] disposed over the plurality of second areas and at least a portion of the plurality of gridlines, without covering the plurality of first areas (e.g. figs. 5-6; [0053]: evidenced by selective patterning and adjusting an etch profile depending on the thickness of a resist). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
In regards to claim 38, JangJian teaches a method for forming a semiconductor device, comprising: 
forming sensing regions (evidenced by (24A)) over a frontside (26A) of a substrate (26) and an insulating layer (38/40) [0012] over a backside (26B) of the substrate ([0008], [0012]); and
patterning a light reflective grid (46/47) over the insulating layer to define one or more first areas (evidenced by (46)) at least partially overlapping with corresponding sensing regions, and one or more second areas (evidenced by (47)) without overlapping with corresponding sensing regions ([0012], [0014]). 
JangJian appears to be silent as to, but does not preclude, the limitations of forming an etch-stop layer over the insulating layer and the light reflective grid; and forming a filter layer over the etch-stop layer, portions of the filter layer covering the second areas and at least a portion of the light reflective grid, without covering the first areas. Akram teaches the limitations of forming an etch-stop layer (52) over the insulating layer and the light reflective grid [0053]; and forming a filter layer (84) over the etch-stop layer, portions of the filter layer covering the second areas and at least a portion of the light reflective grid, without covering the first areas ([0052-0053]: evidenced by selective patterning). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
In regards to claim 39, JangJian teaches a device, comprising: 
a plurality of sensing regions (evidenced by (24A)) disposed over a frontside (26A) of a substrate (26) ([0008]; e.g. fig. 3); 
a first layer (38/40) disposed over a backside (26B) of the substrate, the first layer being an insulating layer [0013-0014], the first layer comprising: 
a plurality of first areas (46) patterned by a plurality of gridlines on the first layer and at least partially overlapping with corresponding sensing regions on the frontside [0012-0014]; and 
a plurality of second areas (47) patterned by the plurality of gridlines on the first layer and not overlapping with corresponding sensing regions on the frontside ([0012-0014]; fig. 2: e.g. elements (47) overlap the region containing (24A) in a plan view). 
JangJian appears to be silent as to, but does not preclude, the limitations of a second layer disposed over the plurality of second areas and at least a portion of the plurality of gridlines; and a third layer disposed over the plurality of second areas without covering the plurality of first areas, the third layer being disposed over at least a portion of the gridlines, wherein the third layer is electrically conductive. Akram teaches the limitations of a second layer (52) disposed over the plurality of second areas and at least a portion of the plurality of gridlines [0053]; and a third layer (84) disposed over the plurality of second areas without covering the plurality of first areas, the third layer being disposed over at least a portion of the gridlines, wherein the third layer is electrically conductive [0052-0053]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
In regards to claim 40, the combination of JangJian and Akram teaches the limitations discussed above in addressing claim 39. Akram further teaches the limitations wherein: each one of the plurality of second areas is adjacent to at least two of the plurality of first areas [0052]; the second layer is disposed over the first areas [0052]; and a thickness of the second layer disposed over the first areas is less than a thickness of the second layer disposed over the second areas [0052]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
Claim(s) 22, 23, 30, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JangJian and Akram as applied to claim 21 above, and further in view of Nakai et al. (US 2009/0256225 A1; hereinafter Nakai).
In regards to claim 22, the combination of JangJian and Akram teaches the limitations discussed above in addressing claim 21. The combination of JangJian and Akram appears to be silent as to, but does not preclude, the limitations wherein patterning the third layer comprises: forming a fourth layer over the third layer; patterning the fourth layer to remove the fourth layer from over the plurality of first areas; etching exposed regions of the third layer using an etchant; and removing remaining portions of the fourth layer from the backside. Nakai teaches the limitations wherein patterning the third layer comprises: 
forming a fourth layer over the third layer [0140-0141]; 
patterning the fourth layer to remove the fourth layer from over the plurality of first areas [0140-0141]; 
etching exposed regions of the third layer using an etchant [0140-0141]; and 
removing remaining portions of the fourth layer from the backside [0140-0141]. 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian and Akram with the aforementioned limitations taught by Nakai to selectively pattern a color filter by photolithography (Nakai [0140-0141]).
In regards to claim 23, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. Nakai further teaches the limitations wherein patterning the fourth layer comprises: removing the fourth layer from over at least a portion of each of the plurality of gridlines [0140-0141]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian and Akram with the aforementioned limitations taught by Nakai to selectively pattern a color filter by photolithography (Nakai [0140-0141]).
In regards to claim 30, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. Akram further teaches the limitations wherein forming the fourth layer comprises depositing a photoresist layer with a thickness of at least two times a thickness of the first layer ([0047]: evidenced by adjusting an etch profile depending on the thickness of a resist). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
In regards to claim 31, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. The combination of JangJian, Akram, and Nakai appears to be silent as to the limitations wherein depositing the photoresist layer comprises spin-coating photoresist to a thickness of between 5000 and 15000 Å; however, Akram teaches the limitations of adjusting the thickness of a photoresist layer to affect the etching profile of a layer [0047]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein depositing the photoresist layer comprises spin-coating photoresist to a thickness of between 5000 and 15000 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 34, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. JangJian further teaches the limitations wherein 
each of the plurality of first areas (evidenced by (47)) is shaped as a first polygon, the sides of the first polygon being defined by the plurality of gridlines, the first polygon having more than four sides (fig. 4B); 
each of the plurality of second areas is shaped as a second polygon (fig. 4B: e.g. lines (46/50/52/54)), the sides of the second polygon being defined by the plurality of gridlines, the second polygon having fewer sides than the first polygon (fig. 4B: e.g. lines (46/50/52/54) only have external sides, whereas (47) has a hollow rectangle with internal and external sides); 
at least one of the plurality of first areas is directly adjacent to at least four of the plurality of second areas, each of the at least four of the plurality of second areas sharing a gridline with distinct sides of the at least one of the plurality of first areas (e.g. (47) is adjacent/close to each of lines (46/50/52/54)); and 
the at least one of the plurality of first areas is larger than each of the at least four of the plurality of second areas (fig. 5: e.g. (47) is wider than (46)).
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JangJian, Akram, and Nakai as applied to claim 23 above, and further in view of Shuster et al. (US 2015/0279022 A1; hereinafter Shuster).
In regards to claim 24, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 23. Akram further teaches the limitations of removing the fourth layer from over at least half the width of each of the plurality of gridlines [0047]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
The combination of JangJian, Akram, and Nakai appears to be silent as to the limitations wherein a width of each of the plurality of gridlines defining the plurality of second areas is greater than a width of each of the plurality of gridlines defining the plurality of first areas. Shuster teaches the limitations wherein a width of each of the plurality of gridlines defining the plurality of second areas is greater than a width of each of the plurality of gridlines defining the plurality of first areas [0157-0158]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian, Akram, and Nakai with the aforementioned limitations taught by Shuster to distinguish vertical from horizontal gridlines (Shuster [0157-0158]). 
In regards to claim 25, the combination of JangJian, Akram, Nakai, and Shuster teaches the limitations discussed above in addressing claim 24. Akram further teaches the limitations wherein removing the fourth layer comprises completely removing the fourth layer from over each of the plurality of gridlines [0047]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
Claim(s) 26-29, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JangJian, Akram, and Nakai as applied to claim 22 above, and further in view of Hung et al. (US 2016/0240568 A1; hereinafter Hung).
In regards to claim 26, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. The combination of JangJian, Akram, and Nakai appears to be silent as to, but does not preclude, the limitations further comprising: etching, by the etchant, the third layer at a faster rate than etching the second layer; and etching, by the etchant, the third layer at a faster rate than etching the first layer. Hung teaches the limitations further comprising: etching, by the etchant, the third layer at a faster rate than etching the second layer; and etching, by the etchant, the third layer at a faster rate than etching the first layer ([0055], [0075], [0079]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian, Akram, and Nakai with the aforementioned limitations taught by Hung to selectively etch a layer based on the thickness and material composition of the layer (Hung [0055], [0075], [0079]).
In regards to claim 27, the combination of JangJian, Akram, Nakai, and Hung teaches the limitations discussed above in addressing claim 26. Hung further teaches the limitations wherein the etchant etches the third layer at a rate at least three times faster than etching the first layer, and the etchant etches the first layer at a rate at least twelve times faster than etching the second layer ([0055], [0075], [0079]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian, Akram, and Nakai with the aforementioned limitations taught by Hung to selectively etch a layer based on the thickness and material composition of the layer (Hung [0055], [0075], [0079]).
In regards to claim 28, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. The combination of JangJian, Akram, and Nakai appears to be silent as to, but does not preclude, the limitations wherein etching exposed regions of the third layer comprises exposing portions of the third layer to a fluorine gas. Hung teaches the limitations wherein etching exposed regions of the third layer comprises exposing portions of the third layer to a fluorine gas ([0055], [0075], [0079]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian, Akram, and Nakai with the aforementioned limitations taught by Hung to selectively etch a layer based on the thickness and material composition of the layer (Hung [0055], [0075], [0079]).
In regards to claim 29, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 22. The combination of JangJian, Akram, and Nakai appears to be silent as to, but does not preclude, the limitations wherein the etchant is a first etchant and the method further comprises: removing the second layer from the plurality of first areas by etching exposed regions of the second layer using a second etchant after patterning the third layer, the second etchant being different from the first etchant, the second etchant being selective to the second layer. Hung teaches the limitations wherein the etchant is a first etchant and the method further comprises: removing the second layer from the plurality of first areas by etching exposed regions of the second layer using a second etchant after patterning the third layer, the second etchant being different from the first etchant, the second etchant being selective to the second layer ([0055], [0075], [0079]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian, Akram, and Nakai with the aforementioned limitations taught by Hung to selectively etch a layer based on the thickness and material composition of the layer (Hung [0055], [0075], [0079]).
In regards to claim 32, the combination of JangJian, Akram, and Nakai teaches the limitations discussed above in addressing claim 31. The combination of JangJian, Akram, and Nakai appears to be silent as to, but does not preclude, the limitations wherein the second layer is thinner than the third layer, and the second layer is more transmissive to light than the third layer. Hung teaches the limitations wherein the second layer is thinner than the third layer, and the second layer is more transmissive to light than the third layer ([0055], [0075], [0079]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian, Akram, and Nakai with the aforementioned limitations taught by Hung to selectively etch a layer based on the thickness and material composition of the layer (Hung [0055], [0075], [0079]).
In regards to claim 33, the combination of JangJian, Akram, Nakai, and Hung teaches the limitations discussed above in addressing claim 32. Akram further teaches the limitations wherein the third layer at least partially filters radiation having a wavelength between 10 nm and 1000 nm [0052]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JangJian and Akram as applied to claim 21 above, and further in view of Mackey (US 2015/0054103 A1; hereinafter Mackey).
In regards to claim 35, the combination of JangJian and Akram teaches the limitations discussed above in addressing claim 21. JangJian further teaches the limitations wherein, patterning the first layer comprises forming a reflective layer comprising at least one of tungsten, cobalt, titanium, aluminum, copper, or aluminum copper, the reflective layer having a thickness between 100 and 10000 Å [0013]. 
Akram further teaches the limitations wherein forming the second layer comprises forming an insulating layer including at least one of silicon oxide, silicon carbide, silicon nitrite, or silicon oxynitride, the insulating layer having a thickness between 10 and 10000 Å [0041-0042]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
The combination of JangJian and Akram appears to be silent as to, but does not preclude, the limitations wherein patterning the third layer comprises forming a filter layer comprising at least one of a nitride layer or a metal layer, the filter layer having a thickness between 100 and 10000 Å. Mackey teaches the limitations wherein patterning the third layer comprises forming a filter layer comprising at least one of a nitride layer or a metal layer, the filter layer having a thickness between 100 and 10000 Å [0035]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian and Akram with the aforementioned limitations taught by Mackey to prevent light interference between pixels and sensors (Mackey [0035]).
In regards to claim 36, the combination of JangJian, Akram, and Mackey teaches the limitations discussed above in addressing claim 35. JangJian further teaches the limitations wherein forming the reflective layer comprises forming a tungsten layer having a thickness between 1000 and 5000 Å [0013]. 
Akram further teaches the limitations wherein forming the insulating layer comprises forming an oxide layer having a thickness between 200 and 700 Å [0041-0042]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by JangJian with the aforementioned limitations taught by Akram to selectively form specific filter patterns (Akram [0053]).
Mackey further teaches the limitations wherein forming the filter layer comprises forming a titanium nitride layer having a thickness between 700 and 1100 Å [0035]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian and Akram with the aforementioned limitations taught by Mackey to prevent light interference between pixels and sensors (Mackey [0035]). 
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JangJian and Akram as applied to claim 21 above, and further in view of Hsieh et al. (US 2003/0013282 A1; hereinafter Hsieh).
In regards to claim 37, the combination of JangJian and Akram teaches the limitations discussed above in addressing claim 21. The combination of JangJian and Akram appears to be silent as to, but does not preclude, the limitations wherein forming the second layer comprises forming a conformal oxide layer having a thickness between 10 and 5000 Å; and patterning the third layer comprises forming a conformal nitride layer. Hsieh teaches the limitations wherein forming the second layer comprises forming a conformal oxide layer having a thickness between 10 and 5000 Å; and patterning the third layer comprises forming a conformal nitride layer [0048]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of JangJian and Akram with the aforementioned limitations taught by Hsieh to have conformal top layers to planarize a top surface of a device element (Hsieh [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812